DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s communications received on January 27, 2021. Claim 7 has been amended, and claims 1-6 and 8 have been canceled.
Currently claim 7 is pending. Claim 7 is independent.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on January 27, 2021 has been entered.



Response to Amendments
The 35 U.S.C. § 112 (f) interpretation and 35 U.S.C. § 112(b) rejection to claims 1, 3-8 as set forth in the previous Office Action are withdrawn in response to Applicant’s amendments.
Application’s amendments to claim 7 are not sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action, and therefore the 35 U.S.C. § 101 rejection to claim 7 has been maintained.

Response to Arguments

Applicant’s arguments filed on January 27, 2021 have been fully considered but they are not persuasive.
In the Remarks on page 5, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that in addition to the recitation “by a CPU” in the preamble of claim 7, a device, a hardware, and an apparatus in all of the steps recited in the body of claim 7…claim 7 in this rejection is an Examiner’s clerical error, as the Examiner stated in paragraph 17 that claim 7 is directed to a method managing product design information, which falls within the statutory category of a process.
In response to Applicant’s argument, the Examiner respectfully disagrees. While the “machine-or-transformation test is useful and important clue,” However, it “is not the sole test for deciding whether an invention is a patent-eligible “process.” See Bilski 130 S. Ct. at 3227. [I]n Mayo, the Supreme Court in Alice reiterated the two-step framework previously set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., certain methods of organization human activity, mental processes, and mathematical calculation or relationships) from those that claim patent-eligible applications of those concepts.” See Alice, 134 S. Ct. at 2355. And if a claim fails the Alice/Mayo test (i.e., is directed to an exception at Step 2A and does not amount to significantly more than the exception in Step 2B), then the claim is ineligible even if it passes the M-or-T test. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256, 113 USPQ2d 1097, 1104 (Fed. Cir. 2014) (“[I]n Mayo, the Supreme Court emphasized that satisfying the machine-or-transformation test, by itself, is not sufficient to render a claim patent-eligible, as not all transformations or machine implementations infuse an otherwise ineligible claim with an ‘inventive concept.’”).

In the Remarks on page 7, Applicant argues that Feik does not disclose or suggest the features of the invention now recited, or is an inappropriate reference to be cited and combined with Levkoff to reject the subject matter of claim 7. However, Applicant’s argument is directed to the newly amended claim, and therefore, the newly amended claim will be fully addressed in this Office Actions.




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):  
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The added subject matter which is not in the original specification is as follows:
Claim 7 recites “a design information output device”. The newly added limitation appears to constitute new matter. Applicant did not point out, nor was Examiner able to find, any support for the newly added limitation in the Specification as originally filed. Application is required to cancel the new matter throughout the application in the reply to this Office Action.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claim 7 is directed to a method of managing a component table, which falls within the statutory category of a process. Step 1 is satisfied. 
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Guidance, 84 Fed. Reg. 50, 54-55.
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Revised Guidance, a law of nature, or a natural phenomenon).  
Taking claim 7 as representative, the claim recites limitations “receiving an input of registration or an input of change of a design drawing, outputting design information See 84 Fed. Reg. 52. Accordingly, because the claim recites an abstract idea, the analysis proceed to Prong Two.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Here, beyond the abstract idea, claim 7 recites the additional elements of “by a CPU”, “an apparatus”, “a design information output device”, “a first storage device”, and “second storage device”, which are no more than generic computer components. These computer components are recited at a high level of generality and are merely invoked as tools to perform generic computer functions including receiving, storing, updating, and transmitting information to the external system via a network communication. Such implementation does not qualify as a practical application being recited in the claim along with the abstract idea because these elements are merely invoked to apply instructions of an abstract idea in a particular technological environment. The Specification shows no indication, that the operations recited in the claim require any specialized computer hardware or other inventive computer components. None of the limitations reflect an improvement to the functioning of a computer itself, or another technology or technical field, and none of the limitations effect a transformation or reduction of a particular article to a different state or thing. See Bilski, 561 U.S. 593, 604 (2010). Therefore, the additional elements do not integrate the abstract idea into a 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claim as described in Prong Two above, nothing in the claim that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
The claim recites the additional elements of “by a CPU”, “an apparatus”, “a design information output device”, “a first storage device”, and “second storage device”. These additional elements are no more than generic computer components and recited at a high level of generality, which are merely invoked as tools to perform generic computer functions including receiving, storing (holding, updating), and transmitting information to the external system via a network communication. The Specification support the view of manually activities, such as “a person in charge of the design category can easily acquire not only a manufacturing cost of each serial number but also a manufacturing cost in units of a part or a component by associating information regarding the cost of each component; the person in charge of the design category can easily perform comparison and analysis of functions in a manufacturing cost accompanied by a change in design; the person in charge of the design category can manage the design weight of each serial number in detail by associating information regarding that weight of each component; and a person in charge of the supply category buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions are not enough to qualify 
Therefore, claim 7 as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim amount to significantly more than the abstract idea itself. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Levkoff et al., (US 2002/0129001, hereinafter: Levkoff), and in view of Ogura et al., (US 2017/0155512, hereinafter: Ogura). 

Regarding claim 7, Hogan discloses a method of managing a component table by performing the following steps by a CPU, comprising: 
receiving an input of registration or an input of change of a design drawing, and outputting design information written in the design drawing to an apparatus for executing a component table management program, thereby notifying in response to a request of the apparatus that an input related to the design drawing is received, by using a design information output device (see ¶¶ 38-39, 82, 187-189, 191-193);
acquiring contents of the change in design and registering the acquired contents of the change in a main component table of a first storage device for holding design 
monitoring the change for the main component table, determining whether or not the main component able has been changed based on a result of the monitoring, and outputting the change in a case where it is determined that the main component table has been changed, thereby performing a change notification, in the apparatus for executing a component table management program (see ¶¶ 63, 107, 176-178, 191-193, 198, 204-205 and ¶ 238).
Levkoff discloses if the user subsequently reconnects with the project database after making changes, the project database entries must be synchronized with the user’s drawing file data elements (see ¶ 82), and the information in the component database are reflected in the sub-component table (see ¶ 175)
Levkoff does not explicitly disclose the following limitations; however, Ogura in an analogous art for managing apparatus discloses 
determining whether or not a present date is before or after an update deadline (see ¶¶ 177-179 and 182-183), and updating the main component table with the output change in a case where it is determined that the present data is before the update deadline (see ¶¶ 86), or performing change notification and outputting a change measure label in a case where it is determined that the present date is after the update deadline, in the apparatus, the update deadline being stored in a sub-component table of a second storage device and being an arrangement instruction date for each 
updating a target sub-component table by reflecting the change content in a case where it is determined that the change measure label was output, and updating after the deadline was permitted, in the apparatus (see ¶¶ 181, 207-209); and
not updating in a case where it is determined that the change measure label was not output and updating after the deadline was not permitted, in the apparatus (see ¶ 17-18, ¶ 52-53 and 179). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Levkoff to include teaching of Ogura in order to gain the commonly understood benefit of such adaption, such as reduced a step of update processing when no input information. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As a courtesy note to the Applicant, the limitations of “thereby performing a change notification, in the apparatus for executing a component table management program” are directed intended result in the claim. If the Applicant desire to give the functional phrases in the limitations a greater patentable weight, the Examiner respectfully recommends Applicant to positively recite the function in the claim.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hogan (US 5880966) discloses a method for using a plurality of advisors for evaluating particular aspects of a design and advisor backplane for producing scoring signals indicating the quality of the design. 
Ninomiya (US 2006/0212323) discloses a system for providing production schedule in accordance with a change in production causes the system automatically update the component procurement.
Takahashi, (US 2010/0217422) discloses a design management system for managing data for the design of final produced product comprising a unit design storage and a product design storage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624